                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

DANTE CRIDDLE,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 1:19 CV 79 RWS
                                           )
JASON LEWIS, et al.,                       )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      This matter is before the Court on defendant’s motion for summary

judgment. In her motion, defendant argues that plaintiff’s claims should be

dismissed for failure to exhaust administrative remedies. Although defendant

alleges that plaintiff neither “submitted nor exhausted” any grievance regarding

defendant’s medical care on the date in question, she acknowledges that plaintiff

has a pending grievance being reviewed by medical (IRR-SECC-19-567).

Defendant fails to attach this pending grievance to her motion or inform the Court

of the nature of the grievance. Accordingly, the Court will order defendant to

supplement her motion by filing with the Court a copy of the grievance and an

accompanying affidavit. Although plaintiff failed to timely oppose summary

judgment, the Court will grant plaintiff an extension of time to file an opposition to

summary judgment. If plaintiff fails to file a timely opposition, then the Court will
rule on defendant’s motion as unopposed. To avoid this result, plaintiff needs to

comply with this Court’s Orders and the Federal and Local Rules of Civil

Procedure.

      Accordingly,

      IT IS HEREBY ORDERED that defendant shall supplement her motion

for summary judgment as set out above by no later than November 15, 2019.

      IT IS FURTHER ORDERED that plaintiff shall file his opposition to

summary judgment by December 16, 2019.



                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 28th day of October, 2019.




                                          2
